Citation Nr: 0840189	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-28 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 60 percent for chronic 
obstructive pulmonary disease (COPD), to include a rating in 
excess of 30 percent earlier than April 2006.


REPRESENTATION

Veteran represented by:	Clark Evans, Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1944 to 
November 1946 and from October 1947 to July 1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision.

The veteran initially filed his claim of entitlement to 
service connection for a lung disorder in January 1995.  His 
claim was denied and appealed several times before the Board 
granted service connection in a September 2005 decision.  The 
RO, in December 2005, assigned a 30 percent rating for 
chronic obstructive pulmonary disease (COPD) and emphysema 
which was made effective January 11, 1995 (the date the 
veteran's claim was received).  The veteran appealed this 
rating and the RO increased his rating to 60 percent, 
effective April 21, 2006, in an August 2006 rating decision.  
The veteran continued to disagree (by perfecting his appeal), 
arguing that a 100 percent rating was warranted from the date 
his claim was received. 


FINDINGS OF FACT

1.  Prior to April 2006 the evidence of record failed to show 
severe COPD with either exertional dyspnea sufficient to 
prevent climbing one flight of steps or walking one block 
without stopping or with a ventilatory impairment of severe 
degree that was confirmed by pulmonary function tests with 
marked impairment of health.

2.  Prior to April 2006, the evidence of record also failed 
to show a FEV-1 that was between 40 and 55 of what was 
predicted; a FEV-1/FVC that was between 40 and 55 percent of 
what was predicted; a DLCO (SB) that was between 40 and 55 
percent of what was predicted; or that the veteran's maximum 
oxygen consumption was between 15 to 20 ml/kg/min (with a 
cardio-respiratory limit).

3.  The evidence of record fails at any point during the 
veteran's appeal to show pronounced COPD that is intractable 
and totally incapacitating with either dyspnea at rest or 
with marked dyspnea and cyanosis on mild exertion.

4.  The evidence of record fails at any point during the 
veteran's appeal to show a FEV-1 that is less than 40 of what 
was predicted; a FEV-1/FVC that is less than 40 percent of 
what was predicted; a DLCO (SB) that is less than 40 percent 
of what was predicted; a maximum exercise capacity that is 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); evidence of cor pulmonale, pulmonary 
hypertension, or right ventricular hypertrophy; evidence of 
acute respiratory failure; or that the veteran requires 
outpatient oxygen therapy.


CONCLUSION OF LAW

Criteria for a rating in excess of 60 percent for chronic 
obstructive pulmonary disease (COPD), to include a rating in 
excess of 30 percent earlier than April 2006, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.97, Diagnostic Code (DC) 6604 (2007); 38 C.F.R. § 
4.97, DC 6603 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The veteran is currently assigned a 60 percent rating for his 
COPD under 38 C.F.R. § 4.97, DC 6604 which was made effective 
April 21, 2006.  Prior to April 2006, the veteran had been 
rated at 30 percent since January 1995 under 38 C.F.R. 
§ 4.97, DC 6603.

During the course of the veteran's appeal, the regulations 
for rating respiratory disabilities were revised effective 
October 7, 1996.  61 Fed. Reg. 46,797 (Sept. 5, 1996).  A 
nonsubstantive change was made in May 2006.  All applicable 
versions of the rating criteria will be considered, but the 
new criteria may only be applied as of their effective date 
(i.e., at no earlier date).  See VAOPGCPREC 3-2000.

Under the criteria of Diagnostic Code 6603 in effect at the 
time the veteran's claim was received, a 30 percent 
evaluation was warranted for moderate pulmonary emphysema, 
with moderate dyspnea occurring after climbing one flight of 
steps or walking more than on block on level surface, and 
pulmonary function tests consistent with findings of moderate 
emphysema. 

A 60 percent rating was warranted for severe pulmonary 
emphysema with exertional dyspnea sufficient to prevent 
climbing one flight of steps or walking one block without 
stopping; ventilatory impairment of severe degree is 
confirmed by pulmonary function tests with marked impairment 
of health. 

A 100 percent rating was warranted for pronounced pulmonary 
emphysema that was intractable and totally incapacitating; 
with dyspnea at rest, or marked dyspnea and cyanosis on mild 
exertion; severity of emphysema confirmed by chest x-rays and 
pulmonary function tests.

Under the criteria of DC 6603 as revised or DC 6604, a 30 
percent rating is assigned when FEV-1 is between 56 and 70 
percent of what was predicted; where FEV-1/ FVC is between 56 
and 70 percent of what was predicted; or when DLCO (SB) is 
between 56 and 65 percent of what was predicted.  

A 60 percent rating is assigned when FEV-1 is between 40 and 
55 of what was predicted; where FEV-1/FVC is between 40 and 
55 percent of what was predicted; where DLCO (SB) is between 
40 and 55 percent of what was predicted; or where the maximum 
oxygen consumption is between 15 to 20 ml/kg/min (with a 
cardio-respiratory limit).

A 100 percent rating is assigned when FEV-1 is less than 40 
of what was predicted; where FEV-1/FVC is less than 40 
percent of what was predicted; where DLCO (SB) is less than 
40 percent of what was predicted; where the maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); where there is cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or cardiac 
catheterization), or episode(s) of acute respiratory failure; 
or where the veteran requires outpatient oxygen therapy.

Rating in excess of 30 percent earlier than April 2006

The veteran contends that his COPD warrants a rating in 
excess of 30 percent prior to April 2006.  However, the 
medical evidence fails to support his contention under either 
the regulations in effect at the time he filed his claim or 
under the revised regulations.  

In August 1998, the veteran's COPD was found to be stable.  
In December 1998, he was admitted to the hospital for an 
exacerbation of his COPD.  The veteran was noted to have mild 
dyspnea.  He was treated with steroids and antibiotics and 
was discharged two days later at which time he was ambulatory 
and stable.  Testing showed that the veteran had a minimal 
obstructive lung defect.

In September and October 2000, the veteran was again noted to 
be ambulatory.  In March 2001, the veteran's breath sounded 
fair and he was once again noted to be ambulatory.

In July 2001, a VA doctor wrote a letter indicating that the 
veteran had dyspnea on exertion; however, there was no 
indication that the dyspnea was of such severity so as to 
prevent him from climbing one flight of steps or walking one 
block without stopping.

In November 2001, the veteran underwent a VA examination at 
which his lungs were clear to auscultation and his 
respirations were unlabored.  A pulmonary function test in 
November 2001 indicated that the veteran did not have dyspnea 
either at rest or with exercise.  
 
At a patient screening in December 2001, the veteran 
indicated that he occasionally walked; but he complained of 
shortness of breath and was admitted to the hospital where he 
was found to be in mild respiratory distress.  The veteran's 
dyspnea improved significantly over the next two days, and on 
the day of discharge from the hospital, he ambulated the 
length of the hallway (150 feet) independently with good 
stability and he maintained a saturation of 92 percent 
(although it was on room air which had 90 percent 
oxygenation).

In December 2003 and July 2004, the veteran was again noted 
to be ambulatory.  

In September 2004, the veteran underwent a VA examination 
where it was noted that he had not had any incapacitating 
episodes in the past year that had required bed rest.  The 
veteran was in no acute distress and he was able to walk 100 
feet before having to stop and rest.  Additionally, he was 
able to perform all of his activities of daily living.  Thus, 
while the evidence shows that the veteran's ability to walk 
may have been somewhat limited, there is no indication that 
he had ventilatory impairment of severe degree.  Furthermore, 
as discussed below in conjunction with the revised 
regulations which are based entirely on pulmonary function 
tests, pulmonary function tests failed to show marked 
impairment of health prior to April 2006.

As such, prior to April 2006, under the regulations in effect 
at the time the veteran filed his claim, the evidence fails 
to show severe COPD with exertional dyspnea sufficient to 
prevent climbing one flight of steps or walking one block 
without stopping; and there was no indication of a 
ventilatory impairment of severe degree confirmed by 
pulmonary function tests with marked impairment of health.  

The veteran did have some acute exacerbations of his COPD 
between the time he filed his claim and April 2006.  However, 
even though these exacerbations occasionally required short 
hospitalization, the veteran quickly responded to treatment 
each time.  As such, his COPD could not be classified as 
severe. 

Therefore, a rating in excess of 30 percent is not warranted 
for the veteran's COPD under the regulations in effect at the 
time the veteran filed his claim, prior to April 2006.

Consideration must also be given to whether the veteran met 
the criteria for a  higher rating under the revised criteria 
prior to April 2006.  As noted above, under the revised 
regulations, evaluating respiratory disabilities involves a 
mechanical application of the results from pulmonary function 
tests (PFTs).  During the course of his appeal, the veteran 
has undergone several PFTs; however, the results have never 
shown a FEV-1 between 40 and 55 of what was predicted; a FEV-
1/FVC that is between 40 and 55 percent of what was 
predicted; a DLCO (SB) that is between 40 and 55 percent of 
what was predicted; or that the veteran's maximum oxygen 
consumption is between 15 to 20 ml/kg/min (with a cardio-
respiratory limit).


For example the post bronchodilator results from a December 
1998 PFT were as follows:

December 1998
Predicted
Actual
Percent of 
Predicted
FVC 
3.63
3.31
91
FEV-1
2.87
2.13
74
FEV-1/FVC
79
64
81

VA doctors wrote letters in February 1999 and in July 2001, 
indicating that the veteran had a FEV-1 that was 74 percent 
of what was predicted.  However there was no indication 
whether it was before or after a bronchodilator was 
administered.  

In July 1999, pulmonary function testing showed (although a 
PFT was not administered after a bronchodilator was 
provided):

July 1999
Predicted
Actual
Percent of 
Predicted
FVC 
3.65
3.22
88
FEV-1
2.87
1.93
67

In November 2001, the veteran underwent a VA examination.  
The results of a PFT were as follows:

November 2001
Predicted
Actual
Percent of 
Predicted
FVC 
4.12
3.68
89
FEV-1
3.14
2.19
70
FEV-1/FVC
77
60
77.9

In September 2004, the veteran underwent a VA examination 
where it was noted that he was able to perform all of his 
activities of daily living, and he denied having any 
incapacitating episodes.  The veteran was able to walk 100 
feet without having to stop and rest.  The veteran was 
scheduled for a pulmonary function test, but he failed to 
show up.
In January 2005, the veteran underwent a VA examination, at 
which he denied any hypersomnolence.  The veteran used 
albuterol and flunisolide.  No PFT was administered.

As such, prior to April 2006, the evidence of record failed 
to show a FEV-1 that was between 40 and 55 of what was 
predicted; a FEV-1/FVC that was between 40 and 55 percent of 
what was predicted; a DLCO (SB) that was between 40 and 55 
percent of what was predicted; or that the veteran's maximum 
oxygen consumption was between 15 to 20 ml/kg/min (with a 
cardio-respiratory limit).

Rating in excess of 60 percent

The veteran's rating for COPD was increased from 30 percent 
to 60 percent by an August 2006 rating decision and made 
effective as of April 2006.  The rating decision explained 
that it was assigning the effective date from the date the 
veteran's notice of disagreement (NOD) was received.  As this 
NOD was an extension of the veteran's original claim, the 
increase should only have been granted as of the date 
entitlement to a 60 percent rating was shown; which, in fact  
was first shown at the veteran's VA examination in July 2006.

Regardless, the evidence fails to show that a rating in 
excess of 60 percent is warranted under either the 
regulations in effect at the time the veteran filed his claim 
or under the revised regulations.

In July 2006, the veteran underwent a VA examination where it 
was noted that he used a bronchodilator daily.  The veteran 
complained that he had shortness of breath all of the time; 
but the examiner found no evidence of cor pulmonale, 
pulmonary hypertension, or right ventricular hypertrophy.  
The veteran had frequent dyspnea at rest, as well as with 
mild, moderate, or severe exertion.  However, a chest x-ray 
in February 2006 showed only mild emphysema without any acute 
pulmonary disease.  While the veteran's COPD did cause 
periods of incapacitation, he had had only 3 days of 
incapacitation in the past year.

The veteran underwent another VA examination in February 2007 
where it was noted that he had a significant response to 
bronchodilators.  The veteran had dyspnea at both rest and on 
exertion; but the examiner found no evidence of cor 
pulmonale, pulmonary hypertension, or right ventricular 
hypertrophy.  PFTs were conducted in March 2007, the results 
are as follows:

March 2007
Predicted
Actual
Percent of 
Predicted
FVC 
3.72
3.38
91
FEV-1
2.63
51
64
DLCO (sb)
20.8
10.6
51
FEV-1/FVC
72
50
50

In April 2007 the veteran was noted to be ambulatory; 
although in June 2007 he was noted to have shortness of 
breath on exertion; and in August 2007, he was having 
difficulty breathing 

In October 2007, the veteran indicated that he did not want 
to use oxygen, stating that the formoterol helped his 
breathing.

Under the regulations in effect at the time the veteran filed 
his claim, a rating in excess of 60 percent required COPD to 
be pronounced; intractable and totally incapacitating; with 
dyspnea at rest, or with marked dyspnea and cyanosis on mild 
exertion; severity of emphysema confirmed by chest x-rays and 
pulmonary function tests.

The medical evidence as just recounted fails to show 
pronounced COPD that is totally incapacitating.  The veteran 
did have periodic incapacitating episodes, but these episodes 
were noted to only have consumed 3 days in the past year.  
Additionally chest x-rays in February 2006 showed only mild 
emphysema without any acute pulmonary disease, which falls 
short of the requirement of severe emphysema.

As such, the medical evidence fails to show that a rating in 
excess of 60 percent is warranted under the regulations in 
effect at the time the veteran filed his claim.
The medical evidence also fails to show a situation in which 
the veteran's FEV-1 was less than 40 of what was predicted; 
where his FEV-1/FVC was less than 40 percent of what was 
predicted; where his DLCO (SB) was less than 40 percent of 
what was predicted; or where his maximum exercise capacity 
was less than 15 ml/kg/min oxygen consumption (with cardiac 
or respiratory limitation); and, at the veteran's February 
2007 VA examination, the examiner specifically noted that 
there was no evidence of cor pulmonale, pulmonary 
hypertension, or right ventricular hypertrophy.  Similarly, 
the veteran's claims file is void of any suggestion that he 
has had acute respiratory failure; and the veteran has 
specifically declined outpatient oxygen therapy, thereby 
demonstrating that it is not required to treat his condition.  
As such, the criteria for a 100 percent rating have not been 
met under the revised regulations.

Accordingly, the veteran's claim for an increased rating is 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, a letter dated in April 2004, satisfied 
the elements required by the Pelegrini II Court as stated 
above.  Regardless, since the veteran's claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection, additional notice under the forgoing 
law is not required.  (This is because the claim was actually 
one for service connection, which obviously had been 
substantiated.  It was granted.)   

VA treatment records have been obtained.  Social Security 
Administration (SSA) records were sought, but SSA indicated 
that the records had been destroyed.  The veteran was also 
provided with several VA examinations (the reports of which 
have been associated with the claims file).  Additionally, 
the veteran was offered the opportunity to testify at a 
hearing before the Board, but he declined.  Thus, the duty to 
assist has been satisfied, and in light of the denial of the 
veteran's claim, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the veteran under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  


ORDER

A rating in excess of 60 percent for COPD, to include a 
rating in excess of 30 percent earlier than April 2006, is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


